DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Based on Applicant’s arguments filed on March 7, 2022, the Examiner is removing the rejection under 35 U.S.C. 103 to Routenberg et al., (Lab Chip, 2010, 10, 123-127) in view of Routenberg (US 2013/0096033).  However, after reviewing the cited prior art, the Examiner contends that the claims are anticipated, or in the alternative, obvious in the teachings of Routenberg et al., (Lab Chip, 2010, 10, 123-127).  Independent claim 1 recites a method comprising mounting an integrated electro-microfluidic probe card to a device area on a bio-sensor device wafer, electrically connecting at least one electronic probe tip to a corresponding conductive area of the device area, stamping a test fluid onto the device area, measuring via the at least one electronic probe tip a first electrical property of one or more bio-FETs of the device area based on the test fluid, and flushing the stamped test fluid from the device area.  Independent claim 8 is nearly identical to claim 1, with the difference being printing the test fluid onto the device area.  Reference to Routenberg et al., teach a method for testing a partially fabricated bio-sensor device comprising aligning a wafer on a wafer stage of a processing tool, mounting an electro-microfluidic probe card onto the wafer, electrically connecting at least one probe tip extending from the first major surface to a conductive area of the device, flowing a fluid to the device area, measuring a first electrical property of the FET with the probe tip, and 
Terminal Disclaimer
The terminal disclaimer filed on March 23, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,429,341 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1, 2, 8, 9, and 12-18 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Routenberg et al., (Lab Chip, 2010, 10, 123-127).
For claims 1, 8, and 14, Routenberg et al., teach a method for testing a partially fabricated bio-sensor device comprising aligning a wafer on a wafer stage of a processing tool (Device Overview, page 124), mounting an electro-microfluidic probe card onto the wafer (Device Overview, page 124, figure 1) wherein the probe card has first and second major surfaces (top and bottom of probe cards shown in figures 1 b-d), electrically connecting at least one probe tip extending from the first major surface to a conductive area of the device (Fieldeffect sensing, pages 125-126), flowing a fluid to the device area (Field-effect sensing, pages 125-126), measuring a first electrical property of the FET with the probe tip (Field-effect sensing, pages 125-126), and flushing the test fluid from the device (Operation and Characterization, page 125, first paragraph).  The Examiner notes that Routenberg et al., teach applying a test fluid in a process that is analogous to microcontact printing, which utilizes both stamping and printing to apply fluids to a substrate, and therefore anticipates the claim.
In the alternative, if not anticipatory, the Examiner contends that claims 1, 8, and 14 are obvious in light of the teachings of Routenberg et al., as one of ordinary skill in the art would recognize that a process that is analogous to microcontact printing requires forming a polymeric stamp, and utilizing the stamp to apply patterning or fluids to a surface as evidenced by references to Abbott et al., and Otsuka cited below.
For claim 2, Routenberg et al., teach connecting at least one probe tip to a conductive area beyond a boundary of the test fluid (figure 3b). The Examiner notes that in figure 3b, 
For claim 9, Routenberg et al., teach removing the probe card from the device area after testing (Operation and Characterization, Page 125, first paragraph).
For claims 12 and 13, Routenberg et al., teach placing several test fluids onto the device sequentially (Field-effect sensing, pages 125-126).
For claims 15-17, Routenberg et al., teach removing a test fluid from the device (Operation and Characterization, Page 125, first paragraph), and placing several test fluids onto the device sequentially (Field-effect sensing, pages 125-126).
For claim 18, Routenberg et al., teach measuring electrical property of the second test fluid (Field-effect sensing, pages 125-126).
Claims 3-7, 11, 19, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Routenberg et al., (Lab Chip, 2010, 10, 123-127) in view of Sato et al., (US 4,677,474).
Regarding claims 3-7, 11, 19, and 20, Routenberg et al., do not teach marking a device area based on measuring a first electrical property.
Sato et al., teach a wafer prober wherein a plurality of probe needles are used to test the electrical characteristics of integrated circuits on the wafer (column 1 lines 20-25, 36-45). Sato et al., also teach marking the integrated circuit when the examination shows the circuit to be defective (column 1 lines 63-65), and removing the wafer from the wafer stage, which reads on the “further processing” of claim 7. Based on the teachings of Sato et al., the Examiner is reading the claimed marking “pass or not pass” as applying a known technique to a known device to yield predictable results (see MPEP 2141 III D). One of ordinary skill in the art would have 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Routenberg et al., wherein a wafer is marked as pass or not pass based on electrical property measurements as taught by Sato et al., as applying a known technique to a known device to yield predictable results requires only routine skill in the art.
Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Routenberg et al., (Lab Chip, 2010, 10, 123-127) in view of Buczkowski et al., (US 2011/0141460).
Regarding claim 10, Routenberg et al., do not teach exposing a wafer to a light and measuring radiation level of the wafer.
Buczkowski et al., teach a photoluminescence system capable of probing silicon wafers (paragraph 0001) wherein the system comprises a light source (paragraph 0010) that directs light to the wafer, and a detector the measures light emitted by the wafer (paragraph 0012). Buczkowski et al., teach that it is advantageous to utilize a light source and detector as a means of providing a contactless and nondestructive method of probing the electronic structure of wafers (paragraphs 0001, 0011).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Routenberg et al., to include a light source and detector to measure light emitted from a wafer in order to provide a contactless and nondestructive method of probing electronic structures on a wafer as taught by Buczkkowski et al.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abbott et al., (US 2002/0164604) and Otsuka are cited to show that microcontact printing necessarily requires both stamping and printing, and is therefore pertinent to the claims under currently under examination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/Primary Examiner, Art Unit 1798